Citation Nr: 1000321	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  98-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain on an extraschedular basis.  

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity, as secondary 
to the service-connected low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 
1991.  He also served for 15 years in the Army National 
Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1997, January 2006, and August 
2006 rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in San Juan, Puerto Rico.  

In regard to the increased rating claim for the service-
connected low back disability, this appeal has been before 
the Board previously, and the claim for an increased rating 
for the Veteran's low back disability was adjudicated on a 
schedular basis in a March 2007 decision, and that decision 
is now final.  At that time, the Board also remanded the 
issue of whether a rating in excess of 20 percent is 
warranted for the Veteran's back disability on an 
extraschedular basis for additional development, to include 
directing the Appeals Management Center (AMC)/RO to provide 
proper Veterans Claims Assistance Act (VCAA) notice and to 
refer the case to the Director of the Compensation & Pension 
Service for consideration of awarding an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).

In the instant case, the Board finds that the AMC has 
complied with the March 2007 remand, and that neither the 
Veteran, nor his representative, has contended otherwise, and 
therefore it may proceed with its review of this appeal.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 
Also pertinent to the increased rating claim for the service-
connected low back disability, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in November 2001.  A copy of the transcript of that 
hearing is of record.  

The claims of entitlement to an initial rating in excess of 
30 percent for posttraumatic stress disorder (PTSD), and 
entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity (secondary to or 
associated with the Veteran's service-connected low back 
disability), are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA Chief Benefits 
Director denied an extraschedular rating for the Veteran's 
service-connected low back disability.      

2.  The Veteran's low back disability does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.   


CONCLUSION OF LAW

A rating in excess of 20 percent for a lumbosacral strain on 
an extraschedular basis is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), enhanced VA's duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and redefined the obligations of VA 
with respect to the duty to assist the veteran with a claim.  
In the instant case, the Board finds that VA fulfilled its 
duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005).

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate a claim for an extraschedular 
rating, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the July 2008 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  In this 
regard, the Board concludes that the RO did not adequately 
apprise the Veteran of all the information and evidence 
needed to substantiate the claim prior to the initial 
adjudication of his claim.  Specifically, the Veteran 
received information as to what was required in order to 
receive a higher evaluation for his low back in July 2008 (on 
an extraschedular basis), after the decision that is the 
subject of this appeal.  In addition, in the July 2008 
letter, the Veteran was also informed about how VA determines 
effective dates and disability ratings, as required by 
Dingess.  As to any timing deficiency with respect to this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009); Dingess, 19 Vet. App. at 473.  A July 2008 VCAA 
letter outlined the information and evidence that is 
necessary to substantiate the claim addressed herein: an 
increased rating on an extraschedular basis.  Thus, the Board 
finds that the July 2008 letter substantially satisfies the 
current notification requirements.  As the Veteran has not 
indicated any prejudice caused by a content error and no such 
error is apparent, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) regarding the rule of prejudicial error.       

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
In the July 2008 VCAA notice letter, the Veteran was informed 
that in order to support the claim for an extraschedular 
rating for his lumbosacral strain, he should submit 
statements from employers (former or current) or co-workers 
who could attest to his difficulties on the job as a result 
of his low back disability.  The evidence of record is 
negative for a reply from the Veteran.  In addition, in a 
September 2009 statement from the Veteran, he indicated that 
he had no other information or evidence to submit.  The Board 
notes that the duty to assist is not always a one-way street.  
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
the Board concludes that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran to the extent possible, thus, no additional 
assistance or notification was required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard v. 
Brown, 4 Vet. App. 384.     


II.  Applicable Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)


III.  Factual Background

A Disability Determination and Transmittal Report from the 
Social Security Administration (SSA), dated in May 2000, 
shows that the Veteran was awarded Social Security disability 
benefits for disorders of the back (discogenic and 
degenerative [disease]) (primary diagnosis) and affective or 
mood disorders (secondary diagnosis).

In March 2007, the Board remanded this case.  The Board noted 
at that time that according to the Veteran, he had to stop 
working due to his service-connected low back disability.  
The Veteran indicated that when he experienced flare-ups, he 
was unable to sit, stand, or walk for even short periods of 
time.  A December 1998 clinician observed that the Veteran 
could not tolerate sitting, standing, or lying down.  
Moreover, in April 2006, the Veteran reported that he could 
walk only 100 feet.  The Board noted that such evidence 
suggested that the Veteran's low back disability had caused a 
marked interference with employment, and, as such, the 
criteria for a referral for assignment of an extraschedular 
rating for his lumbosacral strain pursuant to 38 C.F.R. 
§ 3.321(b)(1) were satisfied.  Thus, upon remand, the RO was 
directed to refer the issue of whether an extraschedular 
rating was warranted for the Veteran's low back disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) to the VA 
Chief Benefits Director.     

Subsequent to the remand, the RO received VA Medical Center 
(VAMC) outpatient treatment records, dated from January 2007 
to April 2009.  The records show that in March 2009, the 
Veteran was treated for chronic low back pain.  At that time, 
the examiner stated that the Veteran had relief from 
medications but had been experiencing a recurrence of 
symptoms.  Prolonged sitting or standing produced low back 
pain.  The Veteran was undergoing physical therapy and had 
noticed a temporary relief of his pain.  The physical 
examination showed that upon range of motion of the 
lumbosacral spine, the Veteran had pain in all planes.  The 
impression was chronic low back pain with disc protrusion at 
L5-S1 and history of radiculopathy.  The Veteran was directed 
to continue with physical therapy.  

In a September 2009 decision letter from the Director of VA's 
Compensation and Pension service, the Director concluded that 
after a review of the evidence of record, they did not find 
that the limitations from the Veteran's service-connected 
lumbosacral strain with degenerative disc disease warranted 
an extraschedular evaluation in excess of the current 
schedular evaluation of 20 percent.  The Director noted that 
the Veteran was also service-connected for left leg 
radiculopathy, PTSD, and bilateral episcleritis for a 
combined 60 percent evaluation effective April 15, 2006.  A 
review of the claims folder indicated that the Veteran was 55 
years old and had a high school education.  He stopped 
working as a truck driver in October 1998.  The Veteran was 
in receipt of Social Security disability benefits based on 
his "reduced capacity for full range sedentary work and 
additional non-exertional limitations that narrowed the range 
of work he could perform.  In addition, the Veteran had 
developed a mental condition that compromised his ability to 
adjust to a regular work setting."  The Director noted that 
the Veteran was shown to have right knee, left wrist, and 
left shoulder pain; left foot spurs; bunions; and gastritis.  
A review of medical records from 2007 to 2009 indicated that 
the Veteran was seen regularly for all of his medical 
problems.  He did not seem to be followed in the Pain Clinic, 
was never hospitalized, and the last time he visited an 
Emergency Room for back pain was in 2005.  The Veteran seemed 
to respond well to medication.  He complained of moderate 
back pain, 4/10, with flare-ups about twice a month.  
Prolonged sitting and walking caused back pain radiating to 
the left leg.  No neurologic problems were noted.  The 
Veteran could walk without aids for about 100 feet and wore a 
back brace.  The Director stated that in light of the above, 
the Veteran's back pain seemed to be moderate, with flare-ups 
about twice a month, response to medication and physical 
therapy.  According to the Director, because the Veteran's 
symptoms did not indicate that the service-connected 
lumbosacral pain would markedly interfere with the Veteran's 
ability to be gainfully employed, it was their determination 
that entitlement to an extraschedular evaluation for 
lumbosacral strain with degenerative disc disease was not 
warranted.  


IV.  Analysis

Upon review of the record, it is apparent that the Veteran 
has not submitted any evidence which would show that his back 
disability results in marked interference with employment or 
that it has required frequent hospitalization.  See Bagwell, 
9 Vet. App. at 337; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The claim for an extraschedular rating was remanded 
to afford the Veteran an opportunity to submit evidence in 
support of his claim, such as statements from employers or 
co-workers.  There is no evidence showing a response from the 
Veteran and no additional relevant evidence was submitted.  
Thus, the Board finds that the evidence of record does not 
support a finding that the Veteran's low back disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Veteran's low back disability has not 
necessitated any let alone frequent hospitalizations and 
there is no evidence from an employer or former employer 
indicating any work impairment let alone marked interference 
with employment.  

The Board has considered all of the relevant evidence of 
record, to include the Veteran's statements and testimony but 
in view of the absence of competent or credible evidence 
reflective of the factors cited, to include marked 
interference with employment, the undersigned concurs with 
the RO/Chief Benefits Directors' finding that an 
extraschedular rating is not warranted for a low back 
disability.  38 C.F.R. § 3.321(b)(1); Bagwell, supra.  The 
preponderance of the evidence is against a rating in excess 
of 20 percent for lumbosacral strain on an extraschedular 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain on an extraschedular basis is denied.


REMAND

By a March 2007 action, the Board remanded the issues of 
entitlement to an initial rating in excess of 30 percent for 
PTSD, and entitlement to an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity, as 
secondary to the service-connected low back disability, to 
the AMC/RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2009, the 
RO issued a statement of the case regarding the 
aforementioned higher rating claims.  Subsequent to the 
statement of the case, the Veteran submitted a timely 
substantive appeal (VA Form 9) in May 2009.  In the 
substantive appeal the Veteran checked that he wanted to 
appear at a Board hearing before a Veterans Law Judge at the 
RO (i.e., Travel Board hearing) regarding his claims for 
higher initial or staged ratings for his PTSD and 
radiculopathy of the left lower extremity.  No action was 
taken in response to this request.  Accordingly, a remand is 
required to provide the Veteran with an opportunity to appear 
at a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.700(a), 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge to provide him with the opportunity 
to present testimony and other evidence 
relevant to his claims for higher initial 
or staged ratings for his PTSD and 
radiculopathy of the left lower extremity 
relevant.  The Veteran should be notified 
in writing of the date, time and location 
of the hearing.

The case should be returned to the Board, if in order.  By 
this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to afford the Veteran due process of law.  The Veteran need 
take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


